DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 15 Nov. 2015 is acknowledged.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 Nov. 2022.

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 120 as a continuation of US application No 17/287,692 filed on 22 Apr. 2021, which is a 35 USC 371 National Stage filing of international application No. PCT/EP2019/078614 filed on 21 Oct. 2019, and claims benefit under 35 USC 119(a)-(d) to foreign application No. GE 102018126558.1 filed on 24 Oct. 2018.

Claim Objections
Claims 3-5, 7, and 14 are objected to because of the following informalities:  a period should be placed at the end of claims 3-5, 7, and 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkorn et al. (US 2021/0038749 A1; priority 6 Feb. 2018; see attached 892), in view of Rösch et al. (US 2017/0327520 A1; published 16 Nov. 2017; see attached 892) and Banerjee et al. (Oncotarget; published 2011; see attached 892).

	Haberkorn et al. teach FAP inhibitor (see title).  Haberkorn et al. teach that the targeting of FAP activity for imaging and radiotherapy can be considered as a promising strategy for the detection and treatment of malignant tumors (see [0004]). Haberkorn et al. teach compound of formula I (see [0124]).  Haberkorn et al. teach heteroalkenyl linking groups (see [0005], [0125]).    Haberkorn et al. teach the compound FAPI-04 
    PNG
    media_image1.png
    202
    586
    media_image1.png
    Greyscale
 (see pg. 50).  Haberkorn et al. teach radioactive moieties such as 68Ga (see [0208]).  Haberkorn et al. teach labeling with Ga-68 [0298]) and Ga-68-PAPI-04 (see [0333]).  FAPI-04 reads on a precursor for a radiopharmaceutical of formula TV1-S2-L2-Ch wherein Ch is a chelator (DOTA), which can be formed from formula (B); TV1 is a FAP targeting vector of compound (D); S2 is -(CH2)nNH- wherein n is 3; and L2 is piperazine.
	Haberkorn et al. do not teach a compound of instant formula (A) comprising QS and -L1-QS-S1-TV1 or compound of instant formula (E) 
    PNG
    media_image2.png
    219
    253
    media_image2.png
    Greyscale
.
	Rösch et al. teach conjugated bisphosphonates for the diagnosis and therapy of bone diseases (see title).  Rösch et al. teach tumors (see [0012]).  Rösch et al. teach that 68Ga is extraordinarily relevant in the field of quantitative imaging (see [0015]).  Rösch et al. teach chelators such as dotaga (see [0028], pg. 9, example 4).  Rösch et al. teach the squaric acid coupling of DO3A derivative in slightly basic aqueous solution 
    PNG
    media_image3.png
    339
    427
    media_image3.png
    Greyscale
 (see [0111]).
	Banerjee et al. teach a modular strategy to prepare multivalent inhibitors of PSMA (See title).  Banerjee et al. teach that the determination of inhibition constants (Ki) revealed that bivalent 2 (0.2 nM) and 3 (0.08 nM) are significantly more potent (~ 5 fold and ~11 fold, respectively) inhibitors of PSMA than monovalent 1 (0.9 nM) (see abstract).  Banerjee et al. teach preparing bivalent ligands with the view of improving the affinity and pharmacokinetic properties of the urea class of PSMA inhibitors (see pg. 1244).  Banerjee et al. teach bivalent compound 3 (see pg. 1245).  Banerjee et al. teach that 3 may also be used for other radiometal such as 68Ga for PET (see pg. 1249).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Haberkorn et al. by substituting the DOTA-piperazine group with 
    PNG
    media_image4.png
    318
    291
    media_image4.png
    Greyscale
 as taught by Banerjee et al. and Rösch et al. because it would have been expected to advantageously enable homobivalent conjugate with improved binding avidity advantageously assembled under mild conditions using amino selective squaric acid linking moieties and advantageous dotaga chelating moiety with three carboxylate chelating moieties.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Haberkorn et al. by connecting the DOTAGA to the squaric acid through an ethylenediamine linking moiety as taught by Haberkorn et al. and Rösch et al. because it would have been expected to advantageously enable conjugation of the DOTAGA to the squaric acid through an amino reactive group using an equivalent linking group.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haberkorn et al. (US 2021/0038749 A1; priority 6 Feb. 2018; see attached 892), in view of Rösch et al. (US 2017/0327520 A1; published 16 Nov. 2017; see attached 892) and Banerjee et al. (Oncotarget; published 2011; see attached 892), in further view of Azhdarinia et al. (US 10,441,607 A1; filed 22 Feb. 2017; see attached 892).

	Haberkorn et al. teach as discussed above.
	Haberkorn et al. do not teach a compound of instant formula (A) comprising QS and -L1-QS-S1-TV1 or compound of instant formula (E) 
    PNG
    media_image2.png
    219
    253
    media_image2.png
    Greyscale
.
	Rösch et al. teach as discussed above.
	Banerjee et al. teach as discussed above.
	Azhdarinia et al. teach multifunctional linker technology containing an N4 group (see title).  Azhdarinia et al. teach compound with N4-based multimodal chelator group (see col. 1).  Azhdarinia et al. teach the precursor of formula 
    PNG
    media_image5.png
    241
    221
    media_image5.png
    Greyscale
 and the  conjugate of formula 
    PNG
    media_image6.png
    480
    834
    media_image6.png
    Greyscale
 (see col. 39).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Haberkorn et al. by substituting the DOTA-piperazine group with 
    PNG
    media_image4.png
    318
    291
    media_image4.png
    Greyscale
 as taught by Banerjee et al., Rösch et al., and Azhdarinia et al. because it would have been expected to advantageously enable homobivalent conjugate with improved binding avidity advantageously assembled under mild conditions using amino selective squaric acid linking moieties and advantageous dotage chelating moiety with three carboxylate chelating moieties.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Haberkorn et al. by connecting the DOTAGA to the squaric acid through an ethylenediamine moiety as taught by Haberkorn et al. , Rösch et al. and Azhdarinia et al. because it would have been expected to advantageously enable conjugation of the DOTAGA to the squaric acid through amino reactive groups.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. (WO 2013/107820 A1; published 25 Jul. 2013; see IDS filed on 3 Nov. 2022), in view of Banerjee et al. (Oncotarget; published 2011; see attached 892) and Wurm et a. (Chem. Soc. Rev.; published 2013; see attached 892), in further view of Azhdarinia et al. (US 10,441,607 A1; filed 22 Feb. 2017; see attached 892).

	Jansen et al. teach FAP inhibitors (see title).  Jansen et al. teach novel FAP inhibitors (see title).  Jansen et al. teach establishing design SAR data for N-acylated aminoacylpyrrolidine inhibitors of FAP was to identify compounds with significantly improved chemical stability and selectivity characteristics when compared to known FAP inhibitors, while retaining high affinity for target enzyme (see pg. 4).  Jansen et al. teach the prevention and treatment of FAP related disorders, for example breast cancer (see pgs. 13-14).  Jansen et al. teach that the difluorination of the 4-position of the pyrrolidine ring could be regarded as a viable strategy to improve FAP selectivity of promising inhibitors.  Essential to both affinity and selectivity for FAP is the presence of at least one nitrogen heteroatom that is part of a cyclic system in P3 of these compounds (see pg. 17).  Jansen et al. teach the compounds of this invention may be formulated as a pharmaceutical preparation composition comprising at least one compound of the invention and at least one pharmaceutically acceptable carrier (see pg. 32).  Jansen et al. disclose example 28 
    PNG
    media_image7.png
    155
    263
    media_image7.png
    Greyscale
 and example 30 
    PNG
    media_image8.png
    188
    323
    media_image8.png
    Greyscale
 having FAP IC50 value/selectivity of 0.0085±0.0009 µM/970.	
Jansen et al. do not teach a compound of instant formula (A) comprising QS and -L1-QS-S1-TV1 or compound of instant formula (E) 
    PNG
    media_image2.png
    219
    253
    media_image2.png
    Greyscale
.
	Banerjee et al. teach as discussed above.
	Wurm et al. teach be squared: expanding the horizon of squaric acid mediated conjugations (see title).  Wurm et al. teach that a very important reaction is the successive amidation of squaric acid esters, as it is a feasible pathway to unsymmetrical bisamides with applications ranging from antibiotics to chelating ligands (see pg. 8221).  Wurm et al. teach that this reaction is selective to amino groups, while alcohols and phenols and other nucleophiles do not interfere (see pg. 8222).  Wurm et al. teach the general scheme for sequential amidation (see scheme 3).  Wurm et al. teach that squaric acid diethyl ester is one of the most useful linkers due to its selectivity, low costs, and due to the possible recovery of excess agent (see pg. 8226).  Wurm et al. teach squaric acid coupling of two different amines has the following benefits compared to other coupling protocols (see pg. 8243).
Azhdarinia et al. teach as discussed above.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Jansen et al. by with 
    PNG
    media_image9.png
    316
    289
    media_image9.png
    Greyscale
 as taught by Banerjee et al. and Wurm et al. because it would have been expected to advantageously enable homobivalent conjugate with improved binding avidity advantageously assembled under mild conditions using amino selective squaric acid linking moieties and advantageous dotaga chelating moiety with three carboxylate chelating moieties.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Haberkorn et al. by connecting the DOTAGA to the squaric acid through an ethylenediamine moiety as taught by Azhdarinia et al. because it would have been expected to advantageously enable conjugation of the DOTAGA to the squaric acid through amino reactive groups.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618